EXHIBIT 10.3

SECOND AMENDED AND RESTATED

CERTIFICATE OF INCORPORATION

OF

SAFETY COMPONENTS INTERNATIONAL, INC.

Safety Components International, Inc., a corporation organized and existing
under the General Corporation Law of the State of Delaware, DOES HEREBY CERTIFY
as follows:

1. The present name of the corporation is Safety Components International, Inc.
(the “Corporation”), and the Corporation was originally incorporated under the
name Safety Systems International, Inc.; and the date of filing of the original
Certificate of Incorporation of the Corporation with the Secretary of the State
of Delaware is January 12, 1994.

2. The Corporation filed an Amended and Restated Certificate of Incorporation on
February 1, 1994 with the Secretary of the State of Delaware, an amendment to
the Amended and Restated Certificate of Incorporation on February 7, 1994, an
amendment to the Amended and Restated Certificate of Incorporation on
November 1, 1995 and an amendment to the Amended and Restated Certificate of
Incorporation on October 11, 2000.

3. This Second Amended and Restated Certificate of Incorporation, which
restates, integrates and further amends the provisions of the Certificate of
Incorporation of this Corporation, has been duly adopted pursuant to Sections
242 and 245 of the General Corporation Law of the State of Delaware.

4. The text of the Amended and Restated Certificate of Incorporation of the
Corporation, and all previously filed amendments thereto, is hereby, effective
as of 11:59 p.m., Eastern Time, on October 20, 2006, amended and restated to
read as follows:

ARTICLE I

The name of the corporation is International Textile Group, Inc. (the
“Corporation”).

ARTICLE II

The registered agent and registered office of the Corporation in the State of
Delaware is Corporation Service Company, 2711 Centerville Road, Suite 400,
Wilmington, New Castle County, Delaware 19808.

ARTICLE III

The purpose of the Corporation is to engage in any lawful act or activity for
which corporations may be organized under the General Corporation Law of the
State of Delaware, as amended (the “DGCL”).

ARTICLE IV

Section 1. Authorized Capital Stock. The Corporation is authorized to issue two
classes of capital stock, designated Common Stock and Preferred Stock. The total
number of shares



--------------------------------------------------------------------------------

of capital stock that the Corporation is authorized to issue is 250,000,000
shares, consisting of 150,000,000 shares of Common Stock, with a par value of
$0.01 per share, and 100,000,000 shares of Preferred Stock, with a par value of
$0.01 per share.

Section 2. Preferred Stock. The Preferred Stock may be issued in one or more
series. The Board of Directors of the Corporation (the “Board”) is hereby
authorized to issue the shares of Preferred Stock in such series and to fix from
time to time before issuance the number of shares to be included in any such
series and the designation, relative powers, preferences, rights and
qualifications, limitations or restrictions of such series. The authority of the
Board with respect to each such series will include, without limiting the
generality of the foregoing, the determination of any or all of the following:

(a) the number of shares of any series and the designation to distinguish the
shares of such series from the shares of all other series;

(b) the voting powers, if any, and whether such voting powers are full or
limited in such series;

(c) the extent, if any, to which the holders of the shares of such series shall
be entitled to vote as a class or otherwise with respect to the election of the
directors or otherwise;

(d) the redemption provisions, if any, applicable to such series, including the
redemption price or prices to be paid;

(e) whether dividends on such series, if any, will be cumulative or
noncumulative, the dividend rate of such series, and the dates and preferences
of dividends on such series;

(f) the rights of such series upon the voluntary or involuntary dissolution of,
or upon any distribution of the assets of, the Corporation;

(g) the provisions, if any, pursuant to which the shares of such series are
convertible into, or exchangeable for, shares of any other class or classes or
of any other series of the same or any other class or classes of stock, or any
other security, of the Corporation or any other corporation or other entity, and
the rates or other determinants of conversion or exchange applicable thereto;

(h) the right, if any, to subscribe for or to purchase any securities of the
Corporation or any other corporation or other entity;

(i) the provisions, if any, of a sinking fund applicable to such series; and

(j) any other relative, participating, optional or other special powers,
preferences or rights and qualifications, limitations or restrictions thereof;

all as may be determined from time to time by the Board and stated or expressed
in the resolution or resolutions providing for the issuance of such Preferred
Stock.

Section 3. Common Stock. Subject to the prior or equal rights, if any, of the
Preferred Stock of any and all series stated and expressed by the Board in the
resolution or resolutions

 

- 2 -



--------------------------------------------------------------------------------

providing for the issuance of such Preferred Stock, the holders of Common Stock
shall be entitled (i) to receive dividends when and as declared by the Board out
of any funds legally available therefor, (ii) in the event of any dissolution,
liquidation or winding up of the Corporation, to receive the remaining assets of
the Corporation, ratably according to the number of shares of Common Stock held,
and (iii) to one vote for each share of Common Stock held on all matters
submitted to a vote of stockholders.

ARTICLE V

The Board may make, amend and repeal the Bylaws of the Corporation. Any Bylaw
made by the Board under the powers conferred hereby may be amended or repealed
by the Board (except as specified in any such Bylaw so made or amended) or by
the stockholders in the manner provided in this certificate of incorporation or
bylaws of the Corporation (together, the “Corporation’s Constituent Documents”).
Notwithstanding the foregoing and anything contained in the Corporation’s
Constituent Documents to the contrary, the Bylaws may not be amended or repealed
by the stockholders, and no provision inconsistent therewith may be adopted by
the stockholders, without the affirmative vote of the holders of at least 80% of
the outstanding Voting Stock (as defined below), voting together as a single
class. The Corporation may in its Bylaws confer powers upon the Board in
addition to the foregoing and in addition to the powers and authorities
expressly conferred upon the Board by applicable law. For the purposes of this
Certificate of Incorporation, “Voting Stock” means stock of the Corporation of
any class or series entitled to vote generally in the election of the directors
of the Board (the “Directors”). Notwithstanding anything contained in this
Certificate of Incorporation to the contrary, the affirmative vote of the
holders of at least 80% of the outstanding Voting Stock, voting together as a
single class, is required to amend or repeal, or to adopt any provisions
inconsistent with, this Article V.

ARTICLE VI

Subject to the rights of the holders of any series of Preferred Stock:

(a) from and subsequent to the first closing of a firm commitment underwritten
offering to the public by the Corporation of shares of Common Stock pursuant to
an effective registration statement under the federal Securities Act of 1933, as
amended, that occurs after October 20, 2006, any action required or permitted to
be taken by the stockholders of the Corporation pursuant to this certificate of
incorporation or under applicable law may be effected only by vote of the
stockholders at a duly called annual or special meeting of stockholders of the
Corporation and may not be effected by any consent in writing of such
stockholders; and

(b) special meetings of stockholders of the Corporation may be called only by
the Chairman of the Board of the Corporation individually or by the Board of the
Corporation pursuant to a resolution adopted by a majority of the total number
of Directors that the Corporation would at the time have if there were no
vacancies.

At any annual meeting or special meeting of stockholders of the Corporation,
only such business will be conducted or considered as has been brought before
such meeting in the manner provided in the Bylaws of the Corporation or as
required by the Securities Exchange Act of 1934, as amended from time to time or
any successor act thereto, and the rules and regulations promulgated

 

- 3 -



--------------------------------------------------------------------------------

thereunder, to the extent such act, rules or regulations are applicable to the
Corporation. Notwithstanding anything contained in the Corporation’s Constituent
Documents to the contrary, the affirmative vote of the holders of at least 80%
of the outstanding Voting Stock, voting together as a single class, will be
required to amend or repeal, or to adopt any provision inconsistent with, this
Article VI.

ARTICLE VII

Limitation of Liability. To the full extent permitted by the DGCL or any other
applicable laws currently or hereafter in effect, no Director of the Corporation
will be personally liable to the Corporation or its stockholders for or with
respect to any acts or omissions in the performance of his or her duties as a
Director of the Corporation. If the DGCL or any other applicable law is amended
hereafter to authorize the further elimination or limitation of the liability of
directors, then the liability of a Director of the Corporation shall be
eliminated or limited to the fullest extent so authorized. Any repeal or
modification of this Article VII will not adversely affect any right or
protection of a Director of the Corporation existing prior to such repeal or
modification.

ARTICLE VIII

Section 1. Right to Indemnification. Each person who was or is made a party or
is threatened to be made a party to or is otherwise involved in any threatened,
pending or completed action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that he
or she is or was a director or an officer of the Corporation or any of its
Subsidiaries, or is or was serving at the request of the Corporation as a
director, officer, employee or agent of another company or of a partnership,
joint venture, trust or other enterprise, including service with respect to an
employee benefit plan (an “Indemnitee”), whether the basis of such Proceeding is
alleged action in an official capacity as a director, officer, employee or agent
or in any other capacity while serving as a director, officer, employee or
agent, shall be indemnified and held harmless by the Corporation to the fullest
extent permitted or required by the DGCL, as the same exists or may hereafter be
amended (but, in the case of any such amendment, only to the extent that such
amendment permits the Corporation to provide broader indemnification rights than
such law permitted the Corporation to provide prior to such amendment), against
all expense, liability and loss (including attorneys’ fees, judgments, fines,
ERISA excise taxes or penalties and amounts paid in settlement) actually and
reasonably incurred or suffered by such Indemnitee in connection therewith;
provided, however, that, except as provided in Section 3 of this Article VIII
with respect to Proceedings to enforce rights to indemnification, the
Corporation shall indemnify any such Indemnitee in connection with a Proceeding
(or part thereof) initiated by such Indemnitee only if such Proceeding (or part
thereof) was authorized by the Board.

Section 2. Right to Advancement of Expenses. The right to indemnification
conferred in Section 1 of this Article VIII shall include the right to be paid
by the Corporation the expenses (including, without limitation, attorneys’ fees
and expenses) incurred in defending any such Proceeding in advance of its final
disposition (an “Advancement of Expenses”); provided, however, that, if the DGCL
so requires, an Advancement of Expenses incurred by an Indemnitee in his or her
capacity as a director or officer (and not in any other capacity in which
service was or is rendered by such Indemnitee, including, without limitation,
service with respect to an employee benefit plan) shall be made only upon
delivery to the Corporation of an undertaking (an “Undertaking”), by or on

 

- 4 -



--------------------------------------------------------------------------------

behalf of such Indemnitee, to repay all amounts so advanced if it shall
ultimately be determined by final judicial decision from which there is no
further right to appeal (a “Final Adjudication”) that such Indemnitee is not
entitled to be indemnified for such expenses under this Article VIII, Section 2
or otherwise. The rights to indemnification and to the Advancement of Expenses
conferred in Sections 1 and 2 of this Article VIII shall be contract rights and
such rights shall continue as to an Indemnitee who has ceased to be a director,
officer, employee or agent and shall inure to the benefit of the Indemnitee’s
heirs, executors and administrators.

Section 3. Right of Indemnitee to Bring Suit. If a claim under Section 1 or 2 of
this Article VIII is not paid in full by the Corporation within 30 calendar days
after a written claim has been received by the Corporation, except in the case
of a claim for an Advancement of Expenses, in which case the applicable period
shall be 10 calendar days, the Indemnitee may at any time thereafter bring suit
against the Corporation to recover the unpaid amount of the claim. If successful
in whole or in part in any such suit, or in a suit brought by the Corporation to
recover an Advancement of Expenses pursuant to the terms of an Undertaking, the
Indemnitee shall be entitled to be paid also the expense of prosecuting or
defending such suit. In (i) any suit brought by the Indemnitee to enforce a
right to indemnification hereunder (but not in a suit brought by the Indemnitee
to enforce a right to an Advancement of Expenses) it shall be a defense that,
and (ii) any suit brought by the Corporation to recover an Advancement of
Expenses pursuant to the terms of an Undertaking, the Corporation shall be
entitled to recover such expenses upon a Final Adjudication that, the Indemnitee
has not met any applicable standard for indemnification set forth in the DGCL.
Neither the failure of the Corporation (including its Board, independent legal
counsel or stockholders) to have made a determination prior to the commencement
of such suit that indemnification of the Indemnitee is proper in the
circumstances because the Indemnitee has met the applicable standard of conduct
set forth in the DGCL, nor an actual determination by the Corporation (including
its Board, independent legal counsel or stockholders) that the Indemnitee has
not met such applicable standard of conduct, shall create a presumption that the
Indemnitee has not met the applicable standard of conduct or, in the case of
such a suit brought by the Indemnitee, be a defense to such suit. In any suit
brought by the Indemnitee to enforce a right to indemnification or to an
Advancement of Expenses hereunder, or brought by the Corporation to recover an
Advancement of Expenses pursuant to the terms of an Undertaking, the burden of
proving that the Indemnitee is not entitled to be indemnified, or to such
Advancement of Expenses, under this Article VIII or otherwise shall be on the
Corporation.

Section 4. Non-Exclusivity of Rights. The rights to indemnification and to the
Advancement of Expenses conferred in this Article VIII shall not be exclusive of
any other right which any person may have or hereafter acquire under any
statute, the Corporation’s Constituent Documents, agreement, vote of
stockholders or disinterested directors or otherwise. The Bylaws of the
Corporation may contain such other provisions concerning indemnification,
including provisions specifying reasonable procedures relating to and conditions
to the receipt by indemnitees of indemnification, provided that such provisions
are not inconsistent with the provisions of this Article VIII.

Section 5. Insurance. The Corporation may maintain insurance, at its expense, to
protect itself and any director, officer, employee or agent of the Corporation
or another corporation, partnership, joint venture, trust or other enterprise
against any expense, liability or loss, whether or not the Corporation would
have the power to indemnify such person against such expense, liability or loss
under the DGCL.

 

- 5 -



--------------------------------------------------------------------------------

Section 6. Indemnification of Employees and Agents of the Corporation. The
Corporation may, to the extent authorized from time to time by the Board, grant
rights to indemnification and to the Advancement of Expenses to any employee or
agent of the Corporation to the fullest extent of the provisions of this Article
VIII with respect to the indemnification and Advancement of Expenses of
directors and officers of the Corporation.

ARTICLE IX

The Corporation reserves the right to amend, alter, change or repeal any
provision contained in this Certificate of Incorporation in the manner now or
hereafter prescribed herein and by the laws of the State of Delaware, and all
rights conferred upon stockholders herein are granted subject to this
reservation.

Dated effective as of 11:59 p.m., Eastern Time, on October 20, 2006.

 

SAFETY COMPONENTS INTERNATIONAL, INC. By:  

/s/ Stephen B. Duerk

Printed Name:   Stephen B. Duerk Title:   President

 

- 6 -